                   Case 1:18-cv-02015-RC Document 31 Filed 09/19/19 Page 1 of 2




1
                                 UNITED STATES DISTRICT COURT
2                                    DISTRICT OF COLUMBIA
3

4    STELLAR IT SOLUTIONS, INC., F/K/A
     STELLAR SOFTWARE NETWORK, INC., a
5    Maryland corporation.
6                                                      Case No.: 18-cv-2015 (RC)
7
     KARTIK Krishnamurthy
8
      Plaintiffs,                                      PLAINTIFFS’ MOTION TO FILE THEIR
9
                                                       MOTION FOR SUMMARY JUDGMENT
10           vs.                                       OUT OF TIME
11   UNITED STATES CITIZENSHIP AND
     IMMIGRATION SERVICES,
12

13

14                              Defendants.
15

16           The plaintiffs, through their attorney, move the Court to accept their motion for summary

17   judgment out of time inasmuch as their counsel suffered a sudden failure of battery on his
18
     computer’s motherboard on the morning of September 18, making it impossible for him to use it
19
     for the entire day. Further, for various technical reasons it was virtually impossible for counsel to
20
     use an alternative computer to complete this motion and supporting memorandum. Counsel only
21

22   regained use of his computer late in the evening of September 18 and so was not able to

23   complete his motion and supporting memorandum until today.
24
             Wherefore, it is respectfully requested that this Court accept plaintiffs’ motion for
25
     summary judgment out of time. The defendant has graciously consented to the plaintiffs’ motion.
26

27

28   Respectfully Submitted this 19th Day of September, 2019
             Case 1:18-cv-02015-RC Document 31 Filed 09/19/19 Page 2 of 2




1
     s/ Michael E. Piston
2    Michael E. Piston
     Attorney for Plaintiff
3
     225 Broadway Suite 307
4    New York, NY 10007
     646-845-9895
5    Michaelpiston4@gmail.com
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
